Bloodworth, J.
Under the evidence in this ease the court did not err for any reason alleged in any of the grounds of the motion for a new trial. Neither the charge that “any circumstance which would place a prudent man on his guard in purchasing a negotiable paper would be sufficient to constitute notice to a purchaser of such paper before it is due,” nor the verdict, is without evidence to support it. The motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.